Title: From George Washington to Daniel Brodhead, 6 September 1781
From: Washington, George
To: Brodhead, Daniel


                  
                     Sir
                     Head of Elk Septr 6th 1781
                  
                  I have receiv’d your Letter of 23d Augt, with its inclosures.  Had you adverted to the plain construction of mine of the 5th of May, you would not have been in doubt as to the propriety of your holding the Command at Fort Pitt, while your Trial was preparing and hearing—as you seem to have misconstructed my meaning in that Letter, I have now to request in positive terms, that you do immediately on receipt of this resign your Command to Colo. Gibson, who will immediately thereupon assume the same Command as has been committed to you.  In the mean-time I request that this unhappy dispute may be bro’t to as speedy an Issue as possible.  I am Dear Sir Your Most Humble Servant
                  
                     Go: Washington
                  
               